Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application is a CIP of 16/430,687 06/04/2019, which claims benefit of 62/689,633 06/25/2018.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2020 has been entered.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over De Diego US 8,865,921 in view of Stensrud US 9,765,045 is maintained.  Applicant's arguments filed January 8, 2020 have been fully considered but they are not persuasive. According to the arguments, the instant claims differ from the prior art in two respects, “(1) the cited art utilizes a different starting material and (2) the cited art utilizes multiples steps to produce the desired compound.”




There is a further argument that the claimed “process is unexpected because one skilled in the art would expect the ester group in compound (II) to be hydrolyzed.”  There is no evidence that this is the case. See MPEP 2145 “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.....The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.” MPEP 716.01(c) states, “Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Diego US 8,865,921 in view of Stensrud US 9,765,045. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
De Diego teaches the reaction of the instant claims, oxidation of various substituted methyl furan compounds using oxygen, a catalyst Co, Mn and Br, in a carboxylic acid solvent to generate the carboxylic acid.  In the examples on column 6, lines 8 ff, “a typical experiment, a catalyst 1 is –OR3, an ester of 5-hydroxymethyl furfural are those where R1 is –O(O)CR3. According to claim 5 the temperature is in the range of 160-190oC, which overlaps with the range of claim 5.  Column 4 lines 54 ff. describe the temperature further as above 140 oC and between 140 oC and 200 oC, and in examples it is 180oC.  The bromide of claim 8 is preferably derived from HBr or NaBr as discussed on column 3 line 47.  The ratios of claims 9 and 10 are disclosed at column 4, “(18)    Molar ratios of cobalt to manganese (Co/Mn) are typically 1/1000-100/1, preferably 1/100-10/1 and more preferably 1/10-4/1.” De Diego teaches the reaction of the instant claims, oxidation of various substituted methyl furan compounds using oxygen, a catalyst Co, Mn and Br, in a carboxylic acid solvent to generate the carboxylic acid in a single step.
B)	Ascertaining the differences between the prior art and the claims at issue.
The prior art uses a furan compound in a different oxidation state on 1 carbon, i.e. the aldehyde vs. the ester of claim 1.  The process may also be seen as a reordering of the steps of De Diego since subsequent to the oxidation, the resulting diacid is esterified as discussed at column 5 lines 
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The process of the prior art would be conducted on the starting materials of the instant claims, substituted methyl furoic acid esters, since the site of oxidation would be expected to work the same.  Both the diester and monoester products are useful as starting materials for polymers and biofuels as disclosed in Stensrud US 9,765,045, see column 2 lines 19, column 3 lines 1-29.  According to col. 2 lines 19ff,  “ Of the furanic intermediates, furan-dicarboxylic acid (FDCA) is a commercially valuable material that can used as a precursor for various plasticizers, or a replacement for purified terephthalic acid (PTA), or other value added products.  Over the years, chemical manufacturers have sought a simpler way of producing and manipulating FDCA, given the known problems associated with working with FDCA, such as its poor solubility in common organic solvents and being soluble in high boiling solvents like DMSO.  Another problem that arises when using FDCA in melt polymerization is the tendency for the FDCA molecule to decompose at temperatures greater than about 180oC to furoic acid, leading to poor product quality.  All of these challenges can be solved by derivatizing FDCA into an ester.”  By starting with the various known furoic acid esters instead of the aldehyde of De Diego these problems would be avoided since the intermediacy of the FDCA would be limited.  The limitations of claims 12 and 
The process may simply be seen as reordering the steps of the known process, since De Diego conducted esterification after the oxidation, and the instant claims do so before the oxidation. This is prima facie obvious.  MPEP 2144.04 IV. C.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Conclusion
6.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID K O'DELL/                                                                                                                      
 Primary Examiner, Art Unit 1625